Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 16 discloses “wherein the SON module of the multi-RAT base station” but it should be “wherein the SON module of the first multi-RAT base station”.
Claim 17 discloses “wherein the second SON module second multi-RAT base station” but it should be “wherein the second SON module of the second multi-RAT base station”.
Appropriate correction is required.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot
Claims 1-14 and 16-19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 and 15-18 of prior U.S. Patent No. 10,015,681 (hereinafter, Agarwal). This is a double patenting rejection.

Regarding claim 1, 
Claim 1 Instant Application
Claim 1 of Agarwal
A method for determining if a user equipment (UE) should be handed over from a first base station to a second base station in a mesh network, comprising: 
receiving a signal from the UE at a first multi-radio access technology (multi-RAT) node, wherein the signal contains information sufficient to indicate that the UE is within range of the first multi-RAT node; 
obtaining heuristic information from the UE, wherein said heuristic information includes a signal strength measurement for either the first multi-RAT node or a second multi-RAT node, the second multi-RAT node being coupled to the first multi-RAT node via the mesh network; 
sending the heuristic information to a self-organizing network (SON) processing node as a gateway in a data path between the first multi-RAT node and an operator core network;
creating, at the SON processing node, a position profile for the UE based on the heuristic information; 
transmitting a message reflecting the position profile to the first multi-RAT node via the mesh network; and 
performing a handover of the UE from the first multi-RAT node to the second multi-RAT node.
A method for determining if a user equipment (UE) should be handed over from a first base station to a second base station in a mesh network, comprising: 
receiving a signal from the UE at a first multi-radio access technology (multi-RAT) node, wherein the signal contains information sufficient to indicate that the UE is within range of the first multi-RAT node; 
obtaining heuristic information from the UE, wherein said heuristic information includes a signal strength measurement for either the first multi-RAT node or a second multi-RAT node, the second multi-RAT node being coupled to the first multi-RAT node via the mesh network; 
sending the heuristic information to a self-organizing network (SON) processing node as a gateway in a data path between the first multi-RAT node and an operator core network;
creating, at the SON processing node, a position profile for the UE based on the heuristic information; 
transmitting a message reflecting the position profile to the first multi-RAT node via the mesh network; and 
performing a handover of the UE from the first multi-RAT node to the second multi-RAT node.


Claims 2-14 of instant application is identical with claims 2-14 of Agarwal.

Regarding claim 16, 
Claim 16 Instant Application
Claim 15 of Agarwal
A system, comprising: a first multi-radio access technology (multi-RAT) base station in a wireless mesh network, comprising: 
a first wireless interface for using a first radio access technology (RAT) to communicate with a UE, 
a second wireless interface for using a second RAT to provide a wireless backhaul connection to a mesh network and to an operator core network, 
a self-organizing network (SON) module for determining a desired network configuration of operational parameters, including backhaul parameters and handover of a user equipment (UE), and 
a processor for coordinating the UE handover with other base stations over the wireless mesh network and with an operator core network; 
a SON server acting as a gateway in a data path between the first multi-RAT node and an operator core network; and 
a second multi-RAT base station in the wireless mesh network in communication with the SON server and the multi-RAT base station;
wherein the SON module of the multi-RAT base station is configured to send information to determine the location profile to the SON server based on heuristic information received via the first wireless interface, and to receive and store the location profile in a database.
A system, comprising: a first multi-radio access technology (multi-RAT) base station in a wireless mesh network, comprising: 
a first wireless interface for using a first radio access technology (RAT) to communicate with a UE, 
a second wireless interface for using a second RAT to provide a wireless backhaul connection to a mesh network and to an operator core network, 
a self-organizing network (SON) module for determining a desired network configuration of operational parameters, including backhaul parameters and handover of a user equipment (UE), and 
a processor for coordinating the UE handover with other base stations over the wireless mesh network and with an operator core network; 
a SON server acting as a gateway in a data path between the first multi-RAT node and an operator core network; and 
a second multi-RAT base station in the wireless mesh network in communication with the SON server and the multi-RAT base station;
wherein the SON module of the multi-RAT base station is configured to send information to determine the location profile to the SON server based on heuristic information received via the first wireless interface, and to receive and store the location profile in a database.


Claims 17-19 of instant application is identical with claims 16-18 of Agarwal.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 15 of Agarwal  in view of Raje et al. (US 2018/0167796, hereinafter, Raje)  since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:

Regarding claims 15 and 20, Agarwal discloses all the subject matter of the claimed invention with the exception of wherein the first multi-RAT base station is one of a 4G base station or a 5G base station. Raje from the same or similar fields of endeavor wherein the first multi-RAT base station is one of a 4G base station or a 5G base station (¶ [0048]: As such eNodeB may be a multi-RAT base station supporting 2G, 3G, 4G, 5G, Wi-Fi, WiMAX, or like of it). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Agarwal by utilizing multi-RAT base station of Raje. The motivation would have been to enhance flexibility of deploying system in various networks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gormley et al. (US 2013/0331114) discloses “reconfiguring backbone network based on performance parameters received in SON controller” (provisional application No. 61/656,474; Fig. 1, pages 5-6).
	Taipale, “Feasibility of wireless mesh for LTE-Advanced small cell access backhaul, 09/14/2012” discloses “implementing wireless mesh network nodes attached to picocell base station is coupled to macrocell base station via wireless mesh network to connect to core network via macrocell as a gateway” (Fig. 11, pages 9 and 33).
	Li et al. (US 2011/0116480) discloses “allowing a handover of a SS from FBS to macrocell BS via SON server in backhaul” (Fig. 1, 7, ¶ [0121], [0144]).
	Park et al. (US 2013/0260805) discloses “The O&M server performs functions of both the SON server and the MME” (¶ [0025]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466